                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

JESSE A. LUTHER,                                       )
                                                       )
                             Plaintiff,                )
                                                       )
                        v.                             )      No. 1:20-cv-00083-JPH-DLP
                                                       )
B. RUST,                                               )
J. MATLOCK,                                            )
B. GAYTAN,                                             )
                                                       )
                             Defendants.               )


  ENTRY SCREENING COMPLAINT AND DIRECTING FURTHER PROCEEDINGS

       Plaintiff Jesse A. Luther is a prisoner currently incarcerated at Pendleton Correctional

Facility. He alleges that defendants Officer B. Rust, Sgt. J. Matlock, and Officer B. Gayton

subjected him to excessive force in violation of the Eighth Amendment. His claims are brought

pursuant to 42 U.S.C. § 1983. He seeks injunctive relief and money damages.

                                          I. Screening Standard

       Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has

an obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on the

defendants. Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any

portion of the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks

monetary relief against a defendant who is immune from such relief. In determining whether the

complaint states a claim, the Court applies the same standard as when addressing a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720

(7th Cir. 2017). To survive dismissal,


                                                   1
       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                       II. The Complaint

       The complaint alleges that on November 10, 2019, Officer Rust grabbed the plaintiff

from behind to detain him. The plaintiff responded by stating, “Get off me!” and “What the f—k

are you doing?” Officer Rust used “forceful activity” and the plaintiff jerked his arm away and

began punching Officer Rust. In response, Officer Rust punched the plaintiff with his restraints.

Officer Gaytan assisted Officer Rust and tackled the plaintiff to the ground. The officers then

proceeded to continuously strike the plaintiff with handcuffs causing the plaintiff serious bodily

injury. One of the officers signaled for help and Sgt. Matlock responded. After the plaintiff was

face down with both arms behind his back, Sgt. Matlock screamed out stop resisting and fired his

taser gun striking the plaintiff while he was already handcuffed. The plaintiff was immediately

taken for medical treatment. He sustained two black eyes, lacerations, cuts, and bruises.

                                    III. Discussion of Claims

       Applying the screening standard to the factual allegations in the complaint certain claims

are dismissed while other claims shall proceed as submitted.

       All official capacity claims are dismissed because claims against the defendants as

employees of the Indiana Department of Correction are in essence against the State of Indiana.

Such claims are barred by the Eleventh Amendment to the United States Constitution, and the


                                                2
doctrine of sovereign immunity. See Kentucky v. Graham, 473 U.S. 159, 165 67 and n.14 (1985)

(suit for damages against state officer in official capacity is barred by the Eleventh Amendment);

see also Sebesta v. Davis, 878 F.3d 226, 231 (7th Cir. 2017) (the state is not a “person” that can

be sued under 42 U.S.C. § 1983).

          The Eighth Amendment excessive force claims against the defendants in their individual

capacities shall proceed.

          This summary of claims includes all of the viable claims identified by the Court. All

other claims have been dismissed.

          If the plaintiff believes that additional claims were alleged in the complaint, but not

identified by the Court, he shall have through March 26, 2020, in which to identify those

claims.

                                      IV. Service of Process

          The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

Officer B. Rust, Sgt. J. Matlock, and Officer B. Gaytan in the manner specified by Rule 4(d).

Process shall consist of the complaint filed on January 9, 2020 (docket 2), applicable forms

(Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver of Service of

Summons), and this Entry.

          The clerk is directed to serve the Indiana Department of Correction employees

electronically.

SO ORDERED.

Date: 3/4/2020




                                                 3
Distribution:

JESSE A. LUTHER
234499
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Electronic service to:

       Officer B. Rust
       Sgt. J. Matlock
       Officer B. Gaytan

       (All at Pendleton Correctional Facility)




                                                  4
